IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DARRYL BOGGS,                              : No. 62 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
TREVOR WINGARD,                            :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.